In this case there was a verdict for the defendant and thereupon a judgment was entered in favor of defendant for costs only.
In Hall vs. Patterson, 45 Fla. 353, 33 So. 982, it was held:
    "A judgment for costs alone, the merits not being adjudicated, though entered for defendant after the jury have found a verdict in his favor, is not such final judgment as will support a writ of error."
See also C. W. Zaring  Co. vs. Humphreys, 68 Fla. 6, 65 So. 665; American Soda Fountain Company vs. Plaza Marina, Inc., filed at this term of the Court.
The writ of error should be dismissed and it is so ordered.
Dismissed.
BUFORD, C.J., AND WHITFIELD, BROWN AND DAVIS, J.J., concur.
ELLIS AND TERRELL, J.J., not participating. *Page 841